Citation Nr: 1508404	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  09-10 205	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the bilateral wrists.

2.  Entitlement to service connection for degenerative joint disease of the bilateral hands.

3.  Entitlement to service connection for degenerative joint disease of the bilateral shoulders.

4.  Entitlement to an increased evaluation for degenerative joint disease of the right knee, evaluated as noncompensable for the period prior to February 14, 2014 and as 10 percent disabling beginning February 14, 2014.

5.  Entitlement to an increased evaluation for degenerative joint disease of the left knee, evaluated as noncompensable for the period prior to February 14, 2014 and as 10 percent disabling beginning February 14, 2014.

6.  Entitlement to an increased evaluation for degenerative joint disease of the right ankle, evaluated as noncompensable for the period prior to February 14, 2014 and as 10 percent disabling beginning February 14, 2014.

7.  Entitlement to an increased evaluation for degenerative joint disease of the left ankle evaluated as noncompensable for the period prior to February 14, 2014 and as 10 percent disabling beginning February 14, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to March 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for degenerative joint disease of the bilateral wrists, hands, and shoulders, and continued zero percent ratings for service-connected degenerative joint disease of the bilateral knees and ankles.  

In February 2014, during the pendency of appeal, the RO in Los Angeles, California increased the ratings for degenerative joint disease of the bilateral knees and ankles.  The right knee, left knee, right ankle, and left ankle were each increased to 10 percent, effective February 14, 2014 and granted separate evaluations for bilateral knee instability.  This decision constitutes a partial grant of the benefits sought on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

In March 2009, the Veteran requested hearing before the Board.  In June 2014, the Veteran withdrew the request for a Board hearing.  See 38 C.F.R. § 20.704(d).


FINDING OF FACT

On June 25, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran indicated in June 2014 that he was "happy with [his] disability percentage at this time."  In light of this, the Veteran has withdrawn this appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the claim for service connection for degenerative joint disease of the bilateral wrists is dismissed.

The appeal of the claim for service connection for degenerative joint disease of the bilateral hands is dismissed.

The appeal of the claim for service connection for degenerative joint disease of the bilateral shoulders is dismissed.

The appeal of the claim for an increased rating in excess of 10 percent for degenerative joint disease of the right knee is dismissed.

The appeal of the claim for an increased rating in excess of 10 percent for degenerative joint disease of the left knee is dismissed.

The appeal of the claim for an increased rating in excess of 10 percent for degenerative joint disease of the right ankle is dismissed.

The appeal of the claim for an increased rating in excess of 10 percent for degenerative joint disease of the left ankle is dismissed.


		
H. SEESEL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


